--------------------------------------------------------------------------------

EXHIBIT 10.4

INCENTIVE AGREEMENT: 31ST JANUARY 2008

PARTIES

(1)

NEXTGEN BIOSCIENCE INC., a company incorporated under the laws of Nevada, USA,
whose UK representative office is at 4th Floor, 36 Spital Square, London, E1
6DY, England (“the Company”).

    (2)

DR KAREN ELIZABETH JERVIS of 1 Bellfield Crescent, Eddleston, Peebles, EH45 8RQ
(“the Executive”).

WHEREAS

(A)

The Company and the Executive have entered into an Employment Agreement of even
date herewith (“Employment Agreement”) under which the Executive is retained by
the Company to provide services and to act as Chief Executive for a period to
31st July 2010 unless terminated by either party on three months’ written
notice.

      (B)

The key objectives of the role of the Executive as identified by the Company and
hereby notified to the Executive are to focus on the following areas;

     

To keep expenses under control.

     

To run the day to day business of the Company.

     

To raise new money.

     

To seek and obtain grants.

     

To seek and provide exit strategies for the Company’s drug targets.

      (C)

The parties have agreed to enter into this Agreement to record the incentives to
be offered to the Executive by the Company as a reward for achieving the
objectives specified in (B) above.

IT IS AGREED as follows:

1.

MONEYRAISING

      1.1

The Company shall issue to the Executive 1,000,000 of its shares of NextGen
Bioscience Inc free of charge for every complete $10,000,000 in cash raised in
the Company during the term of this agreement, up to a maximum of 3,000,000
shares (i.e. 1,000,000 shares to be issued on $10,000,000 being reached, a
further 1,000,000 shares to be issued on

1

--------------------------------------------------------------------------------


 

$20,000,000 being reached, and a further 1,000,000 shares to be issued on
$30,000,000 being reached).    

 

 

2.

GRANTS

   

 

 

2.1

The Company shall issue to the Executive 500,000 of its shares in NextGen
Bioscience Inc free of charge for every complete $1,000,000 in cash received by
the Company in the form of a grant from a third party during the term of this
agreement, up to a maximum of 1,500,000 shares (i.e. 500,000 shares to be issued
on $1,000,000 being reached, a further 500,000 shares to be issued on $2,000,000
being reached, and a further 500,000 shares to be issued on $3,000,000 being
reached).

   

 

 

3.

EXIT OF TARGETS

   

 

 

3.1

The Company shall issue to the Executive 1,500,000 of its shares free of charge
for every successful exit (“Exit”) from the receipt of sale proceeds or receipt
of stage payments, royalties or other payments in respect of each such exit
(“Cash Compensation”) from third parties, in the following stages;

   

 

 

3.1.1

500,000 shares to be issued on $1,000,000 of Cash Compensation for a particular
Exit being reached;

   

 

 

3.1.2

a further 500,000 shares to be issued on $6,000,000 of Cash Compensation for a
particular Exit being reached; and

   

 

 

3.1.3

a further 500,000 shares to be issued on $15,000,000 of Cash Compensation for a
particular Exit being reached.

   

 

 

3.2

The shares issues in 3.1 above shall apply to a maximum of five Exits of targets
by the Company.

   

 

 

4.

DURATION

   

 

 

4.1

This Agreement shall, subject to automatic termination in the event of a
termination of the Employment Agreement in accordance with the terms of this
Agreement, commence on 1st February 2008 and shall continue until 31st July
2010.

   

 

 

5.

ISSUE OF SHARES

   

 

 

5.1

The Company shall issue the shares to be awarded to the Executive under this
Agreement on or about 31st July 2010. In the event of an earlier termination of
this Agreement through the termination of the Employment Agreement the Company
shall issue the shares earned by the Executive up to that effective date of
termination within 21 days of the effective date of termination.

   

 

 

5.2

It is agreed that the Executive will execute a form of investment agreement
confirming the restricted status of the shares to be received

2

--------------------------------------------------------------------------------


under U.S. securities laws. Issuance of the shares will be conditional upon
delivery of the investment agreement. The investment agreement will, among other
things, confirm the Executive’s representation that she acknowledges that the
shares are restricted under U.S. securities laws, that she is acquiring the
shares for investment and not for distribution, that the certificates
representing the shares will be legended and that she is a sophisticated
purchaser able to evaluate the risks and merits of an investment in the
Company's shares.

   

 

 

6.

NOTICES

   

 

 

6.1

Any notice to be given under this Agreement to the Executive may be

   

 

 

6.1.1

given to the Executive personally or

   

 

 

6.1.2

sent to her by pre-paid first class letter or

   

 

 

6.1.3

sent by facsimile transmission addressed to her at her last known place of
residence.

   

 

 

6.2

Any notice to be given to the Company:

   

 

 

6.2.1

should be addressed to the Chairman; and

   

 

 

6.2.2

may be served by leaving it at or sending it by pre-paid first class letter to
its UK representative office for the time being.

   

 

 

6.3

Any notice served by post shall be deemed to have been served forty-eight hours
after it was posted and proof that the notice was properly addressed, pre-paid
and posted shall be sufficient evidence of service.

   

 

 

7.

PRIOR AGREEMENTS

   

 

 

This Agreement cancels and is in substitution for all previous letters of
engagement, agreements and arrangements (whether oral or in writing), other than
the Employment Agreement and the Consultancy Agreement, relating to the subject
matter of incentives hereof between the Company or any Group Company and the
Executive all of which shall be deemed to have been terminated by mutual
consent.

   

 

 

8.

RIGHTS OF THIRD PARTIES

   

 

 

This Agreement does not confer rights on the Consultant's spouse or dependants
or on any third party.

   

 

 

9.

GOVERNING LAW AND JURISDICTION

   

 

 

9.1

This Agreement shall be governed by and interpreted in accordance with the law
of England.

3

--------------------------------------------------------------------------------


  9.2

The parties to this Agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this Agreement.

        9.3

Any delay by any party in exercising any of its or her rights under this
Agreement will not constitute a waiver of such rights.

IN WITNESS of which the parties have executed this Agreement on the date set out
above.

EXECUTED by the Company which was delivered when dated, acting by:

Chief Operating Officer

Signature : /s/ Graham May     Name : Graham May

EXECUTED by the Consultant which was delivered when dated:

Signature : /s/ Karen Elizabeth Jervis

4

--------------------------------------------------------------------------------